     Case 3:20-cv-00847-GPC-RBB Document 22 Filed 09/23/20 PageID.893 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT A. MENDOZA,                                 Case No.: 3:20-cv-0847-GPC-RBB
12                                     Petitioner,
                                                         ORDER OVERRULING
13    MARCUS POLLARD, Warden,                            PETITIONER’S OBJECTION TO
                                                         MAGISTRATE JUDGE’S ORDER
14                                   Respondent.         GRANTING RESPONDENT LEAVE
15                                                       TO FILE A LATE RESPONSE AND
                                                         DENYING PETITIONER’S MOTION
16
                                                         TO STRIKE
17                                                       [Dkt. No. 15.]
18
           On May 5, 2020, Petitioner Robert A. Mendoza (“Petitioner”), a state prisoner
19
     proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
20
     (Dkt. No. 1.) On May 19, 2020, the Magistrate Judge issued an order directing
21
     Respondent to file a “Notice of Appearance” no later than June 2, 2020 and set deadlines
22
     for the Respondent to file a motion to dismiss by August 3, 2020 or if a motion to dismiss
23
     is not filed a deadline to file an answer by August 3, 2020. (Dkt. No. 3.) The order
24
     further stated that “[a] request by a party for an extension of time within which to file any
25
     of the pleadings required by this Order must be made at least seven (7) days in advance
26
     of the due date of the pleading, and the Court will grant such a request only upon a
27
     showing of good cause. Any such request must be accompanied by a declaration under
28

                                                     1
                                                                               3:20-cv-0847-GPC-RBB
     Case 3:20-cv-00847-GPC-RBB Document 22 Filed 09/23/20 PageID.894 Page 2 of 3



1    penalty of perjury explaining why an extension of time is necessary.” (Id. at 3.)
2          On June 25, 2020, Petitioner filed a letter with the Court noting that Respondent
3    had not yet filed a notice of appearance as directed in the Court’s order. (Dkt. No. 5.)
4    Then, on August 10, 2020, Petitioner filed a motion to strike any late responses by
5    Respondent noting that Respondent had failed to file a notice of appearance as directed
6    by the Court’s order and failed to file a response to the petition. (Dkt. No. 7.)
7          On August 20, 2020, Respondent’s attorney filed a notice of appearance as well as
8    a motion for leave to file a late response. (Dkt. Nos. 8, 9.) In the motion for leave to file
9    a late response, counsel explained that its Docketing Unit staff erroneously logged the
10   scheduling order and it was never assigned to the appropriate department. (Dkt. No. 9.)
11         On August 24, 2020, the Magistrate Judge issued an order granting Respondent’s
12   motion for leave to file a late response for good cause and denying Petitioner’s motion to
13   strike. (Dkt. No. 10.) On September 3, 2020, Petitioner timely filed an Objection to the
14   Magistrate Judge’s order. He argues that because Respondent failed to timely file a
15   notice of appearance as well as timely respond to the petition, it waived arguments to
16   respond to the petition.
17         When a party timely objects to a magistrate judge's determination of a
18   nondispositive matter, a district judge may reject that ruling only when it has been shown
19   that the magistrate judge's order is either “clearly erroneous or contrary to law.” 28
20   U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a).
21         Federal Rule of Civil Procedure 6(b) provides that “[w]hen an act may or must be
22   done within a specified time, the court may, for good cause, extend the time: . . . (B) on
23   motion made after the time has expired if the party failed to act because of excusable
24   neglect.” Fed. R. Civ. P. 6(b). “This rule, like all the Federal Rules of Civil Procedure, is
25   to be liberally construed to effectuate the general purpose of seeing that cases are tried on
26   the merits.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)
27   (citations, internal quotation marks, and modifications omitted). A “determination of
28   whether neglect is excusable is an equitable one that depends on at least four factors: (1)

                                                   2
                                                                                3:20-cv-0847-GPC-RBB
     Case 3:20-cv-00847-GPC-RBB Document 22 Filed 09/23/20 PageID.895 Page 3 of 3



1    the danger of prejudice to the opposing party; (2) the length of the delay and its potential
2    impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted
3    in good faith.” Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223–24 (9th Cir. 2000)
4    (citing Pioneer Inv. Servs. Co. v. Brunswick Associates Ltd. P’ship, 507 U.S. 380, 395
5    (1993)). “Although inadvertence, ignorance of the rules, or mistakes construing the rules
6    do not usually constitute ‘excusable’ neglect, it is clear that ‘excusable neglect’ under
7    Rule 6(b) is a somewhat ‘elastic concept’ and is not limited strictly to omissions caused
8    by circumstances beyond the control of the movant.” Pioneer Inv Servs., 507 U.S. at
9    392.
10          Here, Petitioner has not asserted any prejudice from Respondent’s late response
11   and the length of delay was not lengthy, about three weeks. Respondent explained that
12   the delay was due to an error by its Docketing Unit staff and not intentional, and there is
13   no evidence of bad faith. The Court disagrees with Petitioner that the Respondent waives
14   defenses or arguments to respond to a petition by seeking leave of court to file a late
15   response. The Court finds that Respondent has demonstrated excusable neglect for its
16   delayed filing and exercises its discretion and OVERRULES Petitioner’s objection to the
17   Magistrate Judge’s order.
18          IT IS SO ORDERED.
19
20   Dated: September 23, 2020
21
22
23
24
25
26
27
28

                                                   3
                                                                                3:20-cv-0847-GPC-RBB
